      Case 1:17-cv-05885-GHW Document 92 Filed 09/03/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ENG BOCK CHIA, RUI GUI WU, YUE MING LIN,
 GRACE WU, CINDY LIN, XIN QIANG YU, GUI
 XIANG DONG, CHIN KOK HING, WAI HO NG,
 JIANWEI XU, and WONG KAM FOONG,          Docket No.: 17-CV-5885(GHW)

                                  Plaintiffs,
                 - against -

520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,
5127 RESTAURANT CORP. d/b/a GINGER’S,
TUNG SHENG YEH, STEVEN C.J. TANG, ALICE
TANG, KUAN YOKE AKOON aka “WINNIE,” TEO
SU JIN, BENNY CHEONG

                                Defendants.


  PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION IN LIMINE

                                                VIRGINIA & AMBINDER, LLP
                                                LaDonna M. Lusher, Esq.
                                                Kara S. Miller, Esq.
                                                Michele A. Moreno, Esq.
                                                40 Broad Street, Seventh Floor
                                                New York, New York 10004
                                                Tel: (212) 943-9080
                                                Fax: (212) 943-908
                                                llusher@vandallp.com

                                                TAKEROOT JUSTICE
                                                S. Tito Sinha, Esq.
                                                Farrell A. Brody, Esq.
                                                Eliseo Cabrera, Esq.
                                                123 William Street, Sixteenth Floor
                                                New York, New York 10038
                                                Tel: (646) 459-3020
                                                Fax: (212) 533-4598
                                                tsinha@takerootjustice.org

                                                Attorneys for the Plaintiffs
         Case 1:17-cv-05885-GHW Document 92 Filed 09/03/19 Page 2 of 5



                                 PRELIMINARY STATEMENT

        Plaintiffs, by their attorneys, Virginia & Ambinder, LLP and TakeRoot Justice, submit this

Memorandum of Law in support of their Motion in Limine. Specifically, Plaintiffs request an

Order: (1) precluding Mark H. Wander, CPA, from testifying as a fact or expert witness for

Defendants, together with such other relief as to the Court may deem just and proper.

                                               ARGUMENT

   I.      Defendants Should be Precluded From Introducing The Testimony of Mark. H.
           Wander, CPA

           A. Legal Standard

        Rule 26 provides that at the start of the case, parties must disclose:

               [T]he name and, if known, the address and telephone number of each
               individual likely to have discoverable information – along with the
               subjects of that information – that the disclosing party may use to
               support its claims or defenses, unless the use would be solely for
               impeachment.

Fed. R. Civ. P. (26)(a)(1)(A)(i). These disclosures must be supplemented if new information comes

to light. Lebada v. New York City Dep't of Educ., 2016 WL 626059 (S.D.N.Y. 2016) (citing Fed.

R. Civ. P. 26(e)(1)).

        Federal Rule of Civil Procedure 37(c)(1) states that “[i]f a party fails to provide information

or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that

information or witness to supply evidence on a motion . . . unless the failure was substantially

justified or is harmless.” Fed. R. Civ. P. 37(c)(1). "The purpose of [Rule 37(c)] is to prevent the

practice of 'sandbagging' an adversary with new evidence." Gotlin v. Lederman, Gotlin v.

Lederman, 2009 U.S. Dist. LEXIS 78818, *11 (E.D.N.Y. 2009) (citations omitted). Further, “[a]

party is also affirmatively bound to supplement incomplete or incorrect disclosures with later

acquired information. The failure to discharge those obligations precludes a party from using the


                                                  1
         Case 1:17-cv-05885-GHW Document 92 Filed 09/03/19 Page 3 of 5



withheld information as evidence at trial. Fed. R. Civ. P. 37(c)(1).” Gotlin v. Lederman, 2010 U.S.

Dist. LEXIS 43101, *14 (E.D.N.Y. May 3, 2010) aff’d 483 F. App’x 583 (2d Cir. 2012);

Glowczenski v. Taser Int’l, Inc., 928 F. Supp. 2d 564, 571 (E.D.N.Y. 2013) aff’d in part, dismissed

in part, 594 F. App’x 723 (2d Cir. 2014) (striking declaration of witness not disclosed on initial

disclosures).

           B. Defendants Failed to Timely Disclose Mark H. Wander as a Witness

       Defendants failed to disclose fact witness Mark H. Wander, CPA in their May 11, 2018

Rule 26 Initial Disclosures. [See Defendants’ Rule 26 Initial Disclosures, annexed to the

Affirmation of LaDonna Lusher as Exhibit A]. Fact discovery in this action was completed in

November 2018. [See Dkt. Nos. 64-67, ordering fact discovery to be completed by November 28,

2018 and granting an extension for the limited purpose of obtaining post-deposition documents

from witness David Cheng]. It was not until four days ago, on August 30, 2019 when Defendants

provided Plaintiffs with their portion of the joint pre-trial order, that Defendants informed

Plaintiffs they intend to call Mr. Wander as a fact witness. Defendants claim that Mr. Wander is

expected to testify about “Plaintiffs’ actual damages and what if any payments are owed by way

of Federal or New York wage and hour laws.” [See parties’ Joint Pre-Trial Order, Section 7.]

       This is precisely the type of “sandbagging” that Rules 26 and 37 are designed to prevent.

By failing to disclose this witness, Plaintiffs have been denied the opportunity to subpoena and

depose Mr. Wander. Trial in this action is scheduled to begin on October 15, 2019. Although the

Court has advised the parties that trial may be adjourned to a date in March 2020, the Court has

also advised the parties of the possibility that that trial will go forward should a settlement result

in a criminal matter that is presently schedule for trial that same week. Accordingly, it is not

feasible to re-open discovery at this time and any further delay to accommodate Defendants’



                                                  2
          Case 1:17-cv-05885-GHW Document 92 Filed 09/03/19 Page 4 of 5



untimely witness would be highly prejudicial to Plaintiffs who commenced this action in August

2017. Accordingly, Mr. Wander must be precluded from testifying as a fact witness at trial.

   II.      Any Expert Testimony from Mark. H. Wander, CPA Should Be Precluded

         It is clear from the Joint Pre-Trial Order that Mr. Wander is expected to provide expert

testimony at trial. Indeed, Defendants are producing Mr. Wander to testify on “Plaintiffs’ actual

damages and what if any payments are owed by way of Federal or New York wage and hour laws.”

[See parties’ Joint Pre-Trial Order, Section 7.] Defendants’ use of Mr. Wander as an expert witness

required not only his identification as an expert, but also a signed and written report pursuant to

Fed. R. Civ. P. 26(a)(2)(B).

         Defendants’ time for identifying an expert witness has long passed. Pursuant to the Federal

Rules, the disclosure of expert testimony must be made at the time and in the sequence that the

court orders. Fed. R. Civ. P. 26 (2)(D). Pursuant to this Court’s August 3, 2018 Order [ECF No.

47], the deadline for service of party-proponent’s expert disclosures was September 24, 2018 and

all expert discovery was due by November 7, 2018. Further, the disclosure of an expert witness

must be accompanied by a written report prepared and signed by the witness Fed. R. Civ. P.

26(2)(B). It is undisputed that Defendants never disclosed any expert witness nor any written

report. Accordingly, Mr. Wander must be precluded from testifying as an expert witness at trial.

Dated: New York, New York
       September 3, 2019

                                                              VIRGINIA & AMBINDER, LLP
                                                      By:           /s/LaDonna M. Lusher
                                                              LaDonna M. Lusher, Esq.
                                                              Kara S. Miller, Esq.
                                                              Michele A. Moreno, Esq.
                                                              40 Broad Street, Seventh Floor
                                                              New York, New York 10004
                                                              Tel: (212) 943-9080
                                                              Fax: (212) 943-908


                                                  3
Case 1:17-cv-05885-GHW Document 92 Filed 09/03/19 Page 5 of 5



                                       llusher@vandallp.com

                                       TAKEROOT JUSTICE
                                       S. Tito Sinha, Esq.
                                       Farrell A. Brody, Esq.
                                       Eliseo Cabrera, Esq.
                                       123 William Street, Sixteenth Floor
                                       New York, New York 10038
                                       Tel: (646) 459-3020
                                       Fax: (212) 533-4598
                                       tsinha@takerootjustice.org

                                       Attorneys for the Plaintiffs




                              4
